DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claim 1 is pending.
Claim 1 is rejected.
No claim is allowed.

Claim Objections
Claim 1 is objected to because of the following informalities:  
in claim 1, the term “Synsepalum Dulcificum” should be italic “Synsepalum Dulcificum” since scientific names are always italicized; 
and in claim 1, the phrase “The oral dissolving film” should be “the oral dissolving film” wherein “the” should not be capitalized. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Chambers (US 2007/0196516 A1).
Regarding claim 1, Chambers discloses a dissolvable film composition for orally delivering a variety of substance to a person, wherein the substance is derived from Synsepalum Dulcificum (‘516, Abstract; [0002], [0013], [0014], [0022]-[0023], claim 2, claim 3). The claim interpretation of the term “infused” is considered as intermixed ingredients, including the substance is derived from the Synsepalum Dulcificum in Chamber’s dissolvable film composition. 

Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Shimamura et al. (JP 2009240256 A, Machine Translation, Ref. U).
Regarding claim 1, Shimamura et al. (Shimamura) discloses an edible film for taste modification, wherein the film is easily dissolved orally (‘256, Ref. U, Abstract). Shimamura discloses the edible film comprising miracle fruit, as known as Synsepalum Dulcificum (‘256, Ref. U, pg. 2-pg.4). The claim interpretation of the term “infused” is considered as intermixed ingredients, including ingredient the miracle fruit, Synsepalum Dulcificum in Shimamura’s edible film. 

Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Chen et al. (WO 2019/006010 A1, publication date 01/03/2019). 
Regarding claim 1, Chen et al. (Chen) discloses a oral dosage form, fast dissolving strip (film) (‘010, Abstract, pg. 3, ln. 3-6). The oral dosage form, fast dissolving strip (film) comprising miraculin fruit powder (‘010, pg. 5, ln. 19-27, pg. 8, ln. 10-23; claim 1), wherein the miraculin fruit powder is derived from Synsepalum Dulcificum (‘010, pg. 11, ln. 10-26). The claim interpretation of the term “infused” is considered as intermixed ingredients, including ingredient the miracle fruit, Synsepalum Dulcificum in Chen’s fast dissolving strip  (film). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792